DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.
 
Status of the Claims
The amendment received on 04 October 2021 has been acknowledged and entered.  
Claims 1, 12, 13, and 18 have been amended.
No new have been added.
Therefore, claims 1-20 are currently pending and subject to the following action.

Response to Amendments and Arguments
Applicant's arguments filed 04 October 2021 with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, Page 10) that Independent claim 1 has been amended to recite “a printing device” and that the computing device is configured to “
In response to Applicant’s arguments, the Examiner respectfully nots that Rowe teaches in col. 15, lines 49-56, that the input/output controller 722 may provide output to a display device, such as… a printer, a plotter, or other type of output device).  Further, Broussard et al. applied to teaches in [0042], that After all details are final, a supplier may use the ASN web portal to create and print SSCC labels 216. Labels may be created without being printed. In an alternative embodiment, SSCC labels may be generated by a software component or other means external to, but connected to, the web portal. A supplier may affix printed SSCC labels to the physical containers to be delivered to business partners 218. Alternatively, any SSCC labels may accompany the containers during delivery. A supplier may verify that each container actually comprises the items corresponding to the information on each label. These labels contain information regarding item-to-container assignments. If any label information is incorrect, adjustments to the information on each label may be made by repeatedly revisiting the ASN web portal, and making adjustments to item-to-container assignments 214. Corrected SSCC labels 216 may be reprinted. SSCC labels may be given to a delivery person for verification and attachment at the delivery site, or may be verified and attached by order fillers at the source warehouse; also see ([0009],[0033], [0052]-[0055] for formatting and printing).
Applicant's arguments filed 04 October 2021 with respect to the rejection of claims under 35 U.S.C. 101 have been fully considered but they are not persuasive
Applicant argues (in REMARKS, pages 11-12) that regarding the rejection of Claims 1-20  under 35 U.S.C. § 101… a. Applicant’s claims do not “recite” an abstract idea under Step 2A, Prong 1.  The Office Action alleges that the claims of the present application recite “Certain Methods Of Organizing Human Activity.” See Office Action, pages 2-4 and 12-13. The Office Action specifically states that features of obtain[ing], determin[ing], and assign[ing], “under their broadest reasonable interpretation, constitute methods of organizing human activity.” See Office Action, page 13. Applicant disagrees…Here, and contrary to the 2019 Guidance, the Office Action fails to provide reasoning sufficient to establish that Applicant’s claims recite one of the patent- ineligible methods of organizing human activity or any mental process “on their own or per se.”  For example, amended independent claim 1 now recites a system including a printing device and a computing device configured to, among other things:
format, using the processor, the assignment data for the plurality of containers; and
transmit, using the processor, the formatted assignment data for the plurality of containers and a print signal to the printing device, the printing device being configured to print labels for the plurality of containers based on the assignment data.

 	Independent claims 13 and 18 recite similar subject matter and have been rejected similarly.  Contrary to the Office’s assertions, the features of amended, independent claim 1 represent meaningful, unconventional limitations that extend beyond mere “commercial or legal interactions,” “marketing/sales activities,” or any other “methods of organizing human activity” or “mental processes” deemed patent-ineligible abstract ideas by the 2019 Guidance.  In contrast, and when analyzed under the 2019 Guidance, amended claim 1 recites the above quoted steps that require specific hardware components, included in a computing device, a database, a processor, and a printing device that are not simply recitation of generic computer components.  For at least these reasons, Applicant respectfully submits that independent claim 1 does not recite an abstract idea or other judicial exception under the 2019 Guidance. The 
 	 In response to Applicant’s argument, the Examiner respectfully disagrees and notes that first, that the claims as a whole recite “Certain Methods of Organizing Human Activity (i.e. “Commercial Activity and/or “Managing Personal Behavior or Relationships or Interactions Between People”).  That is, other than reciting “a processor” and “a printing device” nothing in the claim element precludes the step from practically being performed by “Commercial Activity and/or “Managing Personal Behavior or Relationships or Interactions Between People.”  For example, but for the “using the processor”, “format” and “transmit” in the context of this claim encompasses formatting an assignment and transmitting the assignment data and a request to print a label.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Certain Methods of Organizing Human Activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Secondly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims as a whole merely describes how to generally “apply” the abstract idea in a computer environment.  Further, the “format” and “generate” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the computer processor/system is generic and “format[ting]” assignment data  and “transmit[ting]” the formatted assignment data” with the computer processor is well understood, routine, and conventional because the specification has demonstrated the processor/system (including general purpose/general computing printers) that can be used for “formatting, transmitting, and printing as described in para ([0046],[0073]).  For these reasons, there is no inventive concept. Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are ineligible.

Applicant argues (in REMARKS, pages 12-13) that b. Applicant’s claims are not “directed to” an abstract idea under Step 2A, Prong 2.  Even if it is assumed that claim 1 recites an abstract idea, Applicant respectfully asserts that the claim is not directed to an abstract idea under the 2019 Guidance…Specifically, the present claims provide a computing device for performing actions based on receiving data associated with transaction attempts from a first user device and, in some scenarios, relay that data to a second user device. Claim 1 can be compared to Claim 1 of Example 42 of the USPTO’s subject matter eligibility examples regarding transmission of notifications when medical records are updated. In Example 42, claim 1, the recited steps are a method of managing interactions between people by providing access to and updates of patient information in real time; therefore, in Example 42, claim 1 recites a judicial exception under step 2A, prong one. However, under prong two of step 2A, Example 42, claim 1 is integrated into a practical application—namely, “the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  Similarly, claim 1 of the present application recites a specific manner of formatting the assignment data and transmitting the assignment data to a printing device to print corresponding labels, providing a specific improvement of the prior art as well as specific devices performing a particular function.
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that  claim 1, or any other claim, is analogous to Example 42, claim 1 from the 2019 PEG. Wherein, Example 42, claim 1, as Applicant correctly states, was determined to be eligible because the additional elements recite a specific improvement over prior art systems by “allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  In contrast, the claimed invention is directed to general functions performed during the order fulfillment process before the implementation of computing devices, i.e., obtaining order data, determining the items in the order, collecting containers for allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user” is not analogous to “formatting the assignment data and transmitting the assignment data to a printing device to print corresponding labels” providing a specific improvement of the prior art as well as specific devices.  Accordingly, the amended claim limitations continue to recite additional elements that: (1) merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, e.g., receiving, transmitting, and processing data and determining operations to be performed, i.e., “apply it;” and (2) amount to no more than “generally linking” the abstract idea to a particular technological environment, i.e., the abstract idea being implemented by computers. See MPEP §§ 2106.05(f) and 2106.05(h). Therefore, taken as a whole and a combination thereof the additional elements fail to integrate the abstract idea into a practical application, because the additional elements are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application as will be further discussed in the detailed 35 U.S.C. § 101 analysis below. Consequently, the claimed invention is directed to an abstract idea under Step 2A—Prong II.
Applicant argues (in REMARKS, page 13) that the Office Action analyzes prong two of step 2A by only discussing or acknowledging independent claim 1 as including computer hardware “recited at a high-level of generality.” However, only discussing generally computer hardware under prong two of step 2A ignores substantial portions of claim 1, especially as presently amended. Thus, when considered as a whole, the elements recited by amended independent claim 1 integrates any allegedly abstract idea into a practical application under the 2019 Guidance, and as such, Applicant’s independent claims are not directed to a patent-
 	In response to Applicant’s argument, the Examiner respectfully disagrees and notes that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology or technical field.  Further, the claims appear to be a solution to business problem, not a technical solution to a technical problem.  Moreover, the claimed invention is analogous to “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase” and “a commonplace business method being applied on a general purpose computer,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). The additional elements, i.e., a database, a computing device communicatively coupled to the database, a processor, and printing device are performing generic computer functions to carry out the processes emphasized by Applicant above, i.e., obtaining data, making determinations, assigning items, . formatting the assignments, and printing labels.  Accordingly, the additional elements merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out generic computer functions, i.e., receiving, transmitting, processing data, and printing labels, which merely amounts to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. See MPEP §§ 2106.05(f) and 2106.05(h).
Applicant argues (in REMARKS, pages 13-14) that C. Applicant’s independent claims amount to “significantly more” than any alleged abstract idea under Step 2B.  The Office Action also generally asserts that Applicant’s claims fail under step 2B, stating that “the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception” because “when considered as an ordered combination and as a whole, are not directed to significantly more than the exception itself.” See Office Action, page 18. 
Applicant argues (in REMARKS, page 14) that as mentioned, and solely in an effort to expedite prosecution, Applicant amends independent claims 1, 13, and 18 to even further clarify the claimed subject matter and even further establish the statutory nature of the claimed subject matter. Indeed, as noted above, the amended claims are novel and non-obvious over the cited prior art. Accordingly, Applicant respectfully submits that the amended independent claims are directed to patent-eligible subject matter, and respectfully requests the reconsideration and withdrawal of the rejection of these independent claims under § 101.
 	In response to Applicant’s argument, the Examiner respectfully disagrees for reasons as stated above in regards to the rejection of claim 1 under § 101.
Applicant argues (in REMARKS, page 14) that further, claims 2-12 depend from independent claim 1, claims 14-17 depend from independent claim 13, and claims 19-20 depend from independent claim 18. As such, dependent claims 2-12, 14-17, and 19-20 are 
In response to Applicant’s argument, the Examiner respectfully disagrees for reasons as stated above in regards to the rejection of claim 1 under § 101.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1-12 are directed to a system (i.e., a machine). Claims 13-17 are directed to a method (i.e., a process).  Claims 18-20 are directed to a product (i.e., a machine). Accordingly, claims 1-20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of “assigning items to containers.” (PG Pub Specification, Abstract). Wherein, the processes to perform the abstract idea are methods of organizing human activity. The following limitations recite a certain method of organizing human activity:
obtain[ing] order data identifying at least one order for a plurality of items;
determin[ing], based on item data…at least one item specification for each item of the plurality of items of the at least one order;
obtain[ing]…container data identifying at least one container specification for each container of a plurality of containers; and
determin[ing]…a sequence for assigning the plurality of items to the plurality of containers based on a location of each of the items of the plurality of items, the location is defined using a coordinate system associated with a storage facility;
assign[ing]…a first item in the sequence to a first container of the plurality of containers based at least partially on the at least one item specification for the first item and the at least one container specification for the first container.
format[ting] …the assignment data for the plurality of containers; and 
transmit[ting]…the formatted assignment data for the plurality of containers and a print signal…to print labels for the plurality of containers based on the assignment data.
The preceding terms/phrases have been taken directly from the claims. Wherein, the limitations located above are methods encompassing fundamental economic practices and commercial activity in the supply chain and shipping industry. For example, an associate receiving and order and identifying containers and filing the containers with goods from the same order. (PG Pub Specification, ¶ [0003]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute methods of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitations in (b), (d), and (e) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. For example, an associate identifying goods for an order (observation/evaluation) and filling, i.e., assigning, a first and a second container associated with the goods of the order (evaluation/judgment). See MPEP § 2016.04(a)(2)(III). Accordingly, claim 1, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claims 13 and 18, independent claim 13 is the method claim and independent claim 18 is the product claim for the system claimed in independent claim 1 and share analogous limitations to those previously analyzed in Step 2A—Prong I above for independent claim 1. Accordingly, independent claims 13 and 18 recite an abstract idea for the same reasons as presented in Step 2A—Prong I for independent claim 1 and have been evaluated in Step 2A—Prong II below.

Step 2A – Prong II: (Practical Application of the Judicial Exception)

Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a printing device,” (ii) “a database,” (iii) “a computing device,” and  (iv) “a processor” communicatively coupled to the database,” do not transform the exception into a patent eligible application. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality such that they do not transform the abstract idea into a practical application. For example, the specification recites (i) Printing device 304 may be a printer, a label maker, a labelling machine, or any other suitable printing device (PG Pub Specification, ¶ [0047]).  The specification further recites (ii) “can be a local storage device, such as a hard drive, a non-volatile memory, or a USB stick” (PG Pub Specification, ¶ [0027]). The specification further recites (iii) as being exemplified as “a server, such as an application server” that “is operable to communicate with database 116 over communication network 118” (PG Pub Specification, ¶¶ [0020] and [0027]). The specification further recites (iv) “can include one or more distinct processors, each having one or more cores. Each of the distinct processors can have the same or different structure. Processors 201 can include one or more central processing units (CPUs), one or more graphics processing units (GPUs), application specific integrated circuits (ASICs), digital signal processors (DSPs), and the like. Processors 201 can be configured to perform a certain function or operation by executing code, stored on instruction memory 207, embodying the function or operation. For example, processors 201 can be configured to perform one or more of any function, method, or operation disclosed herein.” (PG Pub Specification, ¶¶ [0039] and [0040]). 
Consequently, although the additional elements (i) thru (iv) contain and execute instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., receiving, transmitting, and processing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to any other technology or another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements (i) thru (iii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers and the Internet. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology or technical field.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to 
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
Accordingly, taken as whole and a combination thereof, claim 1 is not integrated into a practical application. Consequently, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 13, as stated in Step 2A—Prong I the claim shares analogous limitations to those recited in independent claim 1 and recites the same additional element(s) as previously analyzed in Step 2A—Prong II for independent claim 1. Accordingly, for the same reasons as presented in Step 2A—Prong II for independent claim 1, independent claim 13 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 18, as stated in Step 2A—Prong I the claim shares analogous limitations to those recited in independent claim 1 and recites the same additional element(s) as disclosed in independent claim 1. Yet, the claim further recites additional element of (v) “a non-transitory computer readable medium having instructions store thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations….” However, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality such that it does not transform the abstract idea into a practical application. For example, the specification recites (v) as, “a non-transitory, computer-readable storage medium such as a read-only memory (ROM), an electrically erasable programmable read-only memory (EEPROM), flash memory, a removable disk, CD-ROM, any non-volatile memory, or any other suitable memory” that “can store instructions that can be accessed (e.g., read) and executed by processors….” (PG Pub Specification, ¶ [0041]). Moreover, Examiner notes claim 18 recites “a device,” which has been construed, based on the recited functions it is configured to perform, to be the same “computing independent claim 18 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (iv), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology or technical field. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 13, as stated in Step 2A—Prong II, the claim does not disclose any additional elements other than those previously analyzed in Step 2B for claim independent claim 1. Accordingly, for the same reasons as provided in Step 2B for claim independent claim 1, independent claim 13 is ineligible subject matter 
Regarding claim 18, as disclosed in Step 2A above, the additional element, i.e., (iv), is recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I regarding independent claim 1. Accordingly, the additional element amounts to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Therefore, for the same reasons in the Step 2B analysis of independent claim 1, the claim, when viewed as a whole/ordered combination, does not include additional elements that amount to significantly more than the judicial exception. Consequently, independent claim 18 is not eligible subject matter under 35 U.S.C. § 101. 

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claims 2-12, 14-17, 19, and 20, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claim 12 further refines the abstract idea of its respective base claim, the claim does recites an additional element:
Claim 12 recites, the additional element of (vi) “a mobile device” and further refines the abstract idea by reciting “…transmit[ting]…data identifying assignments of the plurality items to the plurality of containers including the assignment of the first item to the first container.”
Wherein, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality. For example, the specification discloses (vi) can be “a cellular phone, a web server, an application server, a cloud-based server, or any other suitable device.” (PG Pub Specification, ¶ [0021]).
Although the additional element contains instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computing devices, to carry dependent claim 12 is directed to an abstract idea and have been evaluated in Step 2B, see below.
Moreover, the remaining limitations of claims 2-11, 14-17, 19, and 20 do not recite any additional elements other than those previously analyzed in their respective base claims. For example: 
Dependent Claims 2, 14, and 19 contain analogous limitation(s) and claim 2 recites: after assigning the first item in the sequence, determine whether a second item in the sequence may be assigned to the first container based at least partially on the at least one item specification of the second item, the at least one item specification of the first item, and the at least one container specification for the first container”;
Dependent Claims 3, 15, and 20 contain analogous limitation(s) and claim 3 recites: “assign the second item of the sequence to the first container when a combination of the at least one item specification of the first item and the at least one item specification of the second item do not exceed the at least one container specification for the first container”;
Dependent Claims 4 and 16 contain analogous limitation(s) and claim 4 recites: “determine a current total item amount based on the at least one item specification of the first item and the at least one item specification of the second item when the second item is assigned to the first container”
Dependent Claims 5 and 17 contain analogous limitation(s) and claim 5 recites: “determine whether a third item of the sequence may be assigned to the first container based at least partially on the current total item amount, the at least one item specification of the third item, and the at least one container specification for the first container”;
Dependent Claim 6 recites: wherein the computing device is configured to: determine that the combination of the at least one item specification of the first item and the at least one item specification of the second item does exceed the at least one container specification for the first container; and assign the second item of the plurality of items to a second container of the plurality of containers based on the determination;
Dependent Claim 7 recites: wherein the second container is a container to which at least one item has previously been assigned, and wherein assigning the second item of the sequence to the second container comprises: determining that a combination of a current total item amount for the second container and the at least one item specification of the second item does not exceed the at least one container specification for the second container;
Dependent Claim 8 recites: wherein: the at least one item specification of the first item is based on a first weight of the first item; the at least one item specification of the second item is based on a second weight of the second item; and the at least one container specification for the first container is based on a maximum holding weight of the first container
Dependent Claim 9 recites: wherein: the at least one item specification of the first item is based on a volume of the first item; the at least one item specification of the second item is based on a volume of the second item; and the at least one container specification for the first container is based on a maximum volume of the first container.; 
Dependent Claim 10 recites: wherein the order data identifies a sequence number for each item of the plurality of items, and wherein the computing device is configured to: determine an order of the plurality of items based on their sequence numbers; and determine a container assignment for each item of the plurality of items in the determined sequence.; and
Dependent Claim 11 recites: wherein the sequence numbers for each item of the plurality of items identifies a coordinate of the corresponding item in the storage facility based on the coordinate system, and wherein determining the sequence of assigning the items comprises: determining a closest item to the first item based on the coordinates corresponding to the plurality of items; and determining that the closest item follows the first item in the determined sequence.
Therefore, the preceding claims, when viewed as a whole and ordered combination, recite and refine the same abstract ideas as disclosed in their respective base claims by virtue of dependence. Accordingly, the claims do not change the analysis already presented above in regards to independent claims 1, 13, and 18.  Consequently, dependent claims 2 thru 11, 14 thru 17, 19, and 20 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Dependent Claims Step 2B:
The dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional element, i.e., (vi), in claim 12 is recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. Accordingly, the additional element amounts to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to dependent claims 2 thru 12, 14 thru 17, 19, and 20 are not eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al., hereinafter Rowe, (US Patent. No. US 8,504,413) in view of Johnson et al., hereinafter Johnson, (US PG Pub. 2019/0138978 and Broussard et al. (US PG Pub. 2007/0038673 A1).
Regarding claims 1 and 13, the claims share analogous limitations and are rejected under the analysis presented herein for claim 1. 
As per claim 1, Rowe teaches, A system comprising (Rowe, Figure 1: Merchant System 102):
a printing device (Rowe; Fig; col. 15, lines 49-56; Similarly, the input/output controller 722 may provide output to a display device, such as a computer monitor, a flat-panel display, a digital projector, a printer, a plotter, or other type of output device); 
a database (Rowe, Figure 1: Data Storage System 112); and 
a computing device including a processor communicatively coupled to the database (Rowe, Figure 1: Application Server(s) 104 and Data Storage System 112), the computing device  configured to:
obtain, from the database, order data identifying at least one order for a plurality of items (Rowe, Figure 1: cartonization module 106 and order 108 and Figure 2: order 108 and items 201A thru 210N; Col. 3: lines 28 thru 32).  Wherein, Rowe teaches a cartonization module receives an order comprising multiple items. Id; and (Rowe, col. 3, lines 44-47; The order 108 may be stored in a data storage system 112, such as a database server, that is accessible by the application servers 104 and other components of the merchant system 102); 
determine, using the processor, based on item data stored in the database, at least one item specification for each item of the plurality of items of the at least one order (Rowe, Figure 2: inventory data 220; and Col. 4: line 22 thru Col. 5: line 21). Wherein, Rowe teaches each item in an order contains inventory data element(s), e.g., zone, weight, length, width, and height, and the inventory data element(s) are stored in a container plan generated by a cartonization module. Id.;
obtain, from the database, container data identifying at least one container specification for each container of a plurality of containers (Rowe, Figure 5: step 502; and Col. 8: line 59 thru Col. 9: line 16). Wherein, Rowe teaches container constraints are retrieved by the cartonization module from the container plan in the data storage system (i.e., database). Id.;
determine, using the processor, assignment data indicating a sequence for assigning the plurality of items to the plurality of containers based on a location of each item of the plurality of items... (Rowe, Figure 5: step 504 thru 510; Col. 9: lines 17 thru 31). Wherein, Rowe teaches the cartonization module (processor) sorts the items based on zones, and the first item is selected to be placed in the first logical container after the item sorting process occurs. Id.  
assign, using the processor, a first item in the sequence to a first container of the plurality of containers based at least partially on the at least one item specification for the first item and the at least one container specification for the first container (Rowe, Figure 5: step 510; Col. 5: lines 4 thru 8; and Col. 9: line 63 thru Col. 10: line 9). Wherein, Rowe teaches a cartonization module determines if an item fits into a selected container by using container constraints and an item’s inventory data e.g., zone, weight, length, width, and height. Id.
Although Rowe teaches a sorting algorithm that provides a sequence for assigning items based on “zone,” (Rowe, Figure 2: Zone 222; and Col. 9: lines 17 thru 31), Rowe does not explicitly teach, however, in the same field of endeavor, i.e., order fulfillment, Johnson teaches …the location is defined using a coordinate system associated with a storage facility (Johnson, Figure 6: Fiducial ID and coordinates; and ¶ [0009]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to identify items in a warehouse by coordinates of the items within the warehouse, modifying Rowe to that of Johnson, for providing a look-up table to determine the physical location of each item within a warehouse when clustering items together and to “very efficiently and effectively navigate the warehouse space without having  to use more complex navigation approaches.” (Johnson, ¶¶ [0009], [0053], and [0060]). 
 	Rowe in view of Johnson does not further disclose, however, Broussard et al. discloses:
 format, using the processor, the assignment data for the plurality of containers [0017];[0052]-[0055], see FIG. 5 [504]; FIG 6); and 
 transmit, using the processor, the formatted assignment data for the plurality of containers and a print signal to the printing device, the printing device being configured to print labels for the plurality of containers based on the assignment data (Abstract; [0042] FIG 5 [504],[506], Broussard et al.: [0042] After all details are final, a supplier may use the ASN web portal to create and print SSCC labels 216. Labels may be created without being printed. In an alternative embodiment, SSCC labels may be generated by a software component or other means external to, but connected to, the web portal. A supplier may affix printed SSCC labels to the physical containers to be delivered to business partners 218. Alternatively, any SSCC labels may accompany the containers during delivery. A supplier may verify that each container actually comprises the items corresponding to the information on each label. These labels contain information regarding item-to-container assignments. If any label information is incorrect, adjustments to the information on each label may be made by repeatedly revisiting the ASN web portal, and making adjustments to item-to-container assignments 214. Corrected SSCC labels 216 may be reprinted. SSCC labels may be given to a delivery person for verification and attachment at the delivery site, or may be verified and attached by order fillers at the source warehouse; also see ([0009],[0033]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to assign items, print, and provide labels to containers, modifying Rowe in view of Johnson, to that of Broussard et al. to provide labels which increase efficiency and accuracy of the delivery of products through a portal, thereby handling and processing orders more efficiently and uniformly (Broussard et al.: [0009]). 

As per claim 18, Rowe further teaches [a] non-transitory computer readable medium having instructions thereon (Figure. 7: Mass Storage Device 718; and Col. 15: lines 34 thru 39), wherein the instructions, when executed by at least one processor, cause a device to perform operations… (Rowe, Figure 7: Computer 702 and CPU(s) 704; and Col. 15: lines 34 thru 42). Wherein, Rowe teaches the executable instructions located on a mass storage device causes a computer to perform computer-executable instructions through its CPUs. Id. 

Regarding claims 2, 14, and 19, the claims share analogous limitations and are rejected under the analysis presented herein for claim 2. 
As per claims 2, 14, and 19, the combination of Rowe in view of Johnson and Broussard et al. teach [t]he system, method, and non-transitory computer readable medium of claims 1, 13, and 18, respectively. Rowe further teaches, wherein the computing device is configured to: after assigning the first item in the sequence, determine whether a second item in the sequence may be assigned to the first container based at least partially on the at least one item specification of the second item, the at least one item specification of the first item, and the at least one container specification for the first container (Rowe, Figure 5: step 508, step 512, step 520, step 522, step 524; and Col. 9: line 63 thru Col. 10: line 24). Wherein, Rowe teaches assigning a first item to a logical container and an iterative process of determining if a subsequent item (second item) can be assigned to a container containing the first item based on a weight and/or volume of the subsequent item, a weight and/or volume of the other item(s) in the container, and a weight constraint and/or remaining volume of the container. Id.

Regarding claims 3, 15, and 20, the claims share analogous limitations and are rejected under the analysis presented herein for claim 3. 
As per claims 3, 15, and 16, the combination of Rowe in view of Johnson and Broussard et al. teach [t]he system, method, and non-transitory computer readable medium of claims 2, 14, and 19, respectively.  Rowe further teaches, wherein the computing device is configured to assign the second item of the sequence to the first container when a combination of the at least one item specification of the first item and the at least one item specification of the second item do not exceed the at least one container specification for the first container (Rowe, Figure 5: step 512, step 522, step 524; and Col. 9: line 63 thru Col. 10: line 24). Wherein, Rowe teaches an iterative process of determining if a subsequent item (second item) can be assigned to a container containing other item(s) based on a weight and/or volume of the subsequent item and a weight constraint and/or remaining volume of the container, i.e., does the item fit into the logical container. Id.

As per claim 6, the combination of Rowe in view of Johnson and Broussard et al. teach [t]he system of claim 3. Rowe further teaches wherein the computing device is configured to: 
determine that the combination of the at least one item specification of the first item and the at least one item specification of the second item does exceed the at least one container specification for the first container (Rowe, Figure 5: step 512; and Col. 9: line 63 thru Col. 10: line 24). Wherein, Rowe teaches determining if a subsequent item (second item) can be assigned to a container containing other item(s) based on a weight and/or volume of the subsequent item and a weight constraint and/or remaining volume of the container. Id.; and
assign the second item of the sequence to a second container of the plurality of containers based on the determination (Rowe, Figure 5: step 514 and step 516; and Col. 10: lines 25 thru 450).

As per claim 8, the combination of Rowe in view of Johnson and Broussard et al. teach [t]he system of claim 2. Rowe further teaches wherein: 
the at least one item specification of the first item is based on a first weight of the first item (Rowe, Figure 2: order item 210A, weight 224; and Col. 4: line 58); the at least one item specification of the second item is based on a second weight of the second item (Rowe, Figure 2: order item 210B, weight 224; and Col. 4: line 58); and
the at least one container specification for the first container is based on a maximum holding weight of the first container (Rowe, Col. 8: lines 61 thru 63 and Col. 10: lines 4 thru 9). Wherein, Rowe teaches a weight container constraint. Id. 

As per claim 9, the combination of Rowe in view of Johnson and Broussard et al. teach [t]he system of claim 2. Rowe further teaches wherein:
the at least one item specification of the first item is based on a first volume of the first item (Rowe, Figure 2: order item 210A, length 226, width 228, and height 230; and ¶ Col. 10: lines 10 thru 16);
the at least one item specification of the second item is based on a second volume of the second item (Rowe, Figure 2: order item 210B, length 226, width 228, and height 230; and ¶ Col. 10: lines 10 thru 16); and
the at least one container specification for the first container is based on a maximum volume of the first container (Rowe, Col. 8: lines 61 thru 63 and Col. 10: lines 10 thru 16). Wherein, Rowe teaches a container constraint comprising volume. Id.

As per claim 10, the combination of Rowe in view of Johnson and Broussard et al. teach [t]he system of claim 1. Rowe further teaches wherein the order data identifies a sequence number for each item of the plurality of items (Rowe, Figure 2: Order Item 210A thru 210N and Zone 222). Wherein, Rowe teaches items having zone numbers for identifying the location of the item within a warehouse. Id., and wherein the computing device is configured to:
determine an order of the plurality of items based on their sequence numbers (Rowe, Figure 2: Container Plan 110 and Order ID 202 and Figure: 4: step 402 thru 412 Rowe teaches an iterative process to generating a zone-based container plan comprising an order number based on multiple items having different zones (sequence numbers). Id.; and 
determine a container assignment for each item of the plurality of items in the determined sequence (Rowe, Figure: 5: step 508 thru 524). Wherein, Rowe teaches an iterative process to assign each subsequent item from the sorting process to a logical container. Id.

As per claim 11, the combination of Rowe in view of Johnson and Broussard et al. teach [t]he system of claim 10. Rowe further teaches wherein determining the order of the plurality of items comprises:
determining a closest item to the first item based on the coordinates corresponding to the plurality of items (Rowe, Figure 5: step 504, step 508, step 522, and step 524; and Col. 4: lines 34 thru 38 Col. 9: lines 38 thru 42). Wherein, Rowe teaches a iterative process comprising a mixed container plan wherein a zone number, i.e., each item’s location within a warehouse, is utilized to allocate items, e.g., a first, a second, a third….a nth., until each item has been allocated in the order. Id.; and
determining that the closest item follows the first item in the determined sequence (Rowe, Figure 5: step 504, step 510, step 512, step 522, and step 524, Col. 9: lines 38 thru 42). Wherein, Rowe teaches an iterative process that prioritizes items for placement by zones and selects subsequent items within the same zone, i.e., frozen food section, of a multi-item order to be placed in a logical container containing a first item. Id.    
Moreover, although Johnson is not referenced as teaching the above limitations, Johnson teaches the limitations taught by Rowe, i.e., “determining a closest item to the first item based on the coordinates corresponding to the plurality of items; and determining that the closest item follows the first item in the determined sequence (Johnson, Figure 10: coordinates 654, 656, and 658 and score 680; and ¶¶ [0081] thru [0082]). 
	Yet, Rowe does not teach, however, Johnson further teaches wherein the sequence numbers for each item of the plurality of items identifies a coordinate of the corresponding item in the storage facility based on the coordinate system (Johnson, Figure 6: “Fiducial ID,” “x”, “y”, “z”; ¶ [0074]). Wherein, Johnson teaches the first item in a first location is determined by the fiducial ID (i.e., sequence number for each item). Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to assign fiducial IDs to items in storage facility to identify the coordinates of the item within the storage facility, modifying Rowe in view of Broussard et al. to that of Johnson, for providing a look-up table to determine the physical location of each item within a warehouse when clustering items together. (Johnson, ¶¶ [0009] and [0053]). 

As per claim 12, the combination of Rowe in view of Johnson and Broussard et al. teach [t]he system of claim 1. Rowe further teaches, wherein the computing device is configured to transmit to a mobile device data identifying assignments of the plurality of items to the plurality of containers including the assignment of the first item to the first container (Rowe, Figure 7: cartonization module 106, computer 702 and mass storage device 718; Figure 3: container manifest 304A thru N; and ¶¶ Col. 3: lines 48 thru 50, Col. 13: lines 49 thru 44, Col. 15: lines 31 thru 33). Wherein, Rowe teaches a mass storage device that stores and executes a cartonization module that generates container plans comprising container manifests which identify a logical container ID and an item SKU 1, item SKU 2…item SKU N and a computer, e.g., a laptop, PDA, digital cell phone, utilizes the mass storage device to obtain container plans. Id.  

Claims 4, 5, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rowe in view of Johnson and Broussard et al. as applied to claims 1, 3, 6, 13, and 15 above respectively, and further in view of Tian et al., hereinafter Tian, (US Patent No. 8,560,461).
As per claims 4 and 16, the claims share analogous limitations and are rejected under the analysis presented herein for claim 4. For claim 4, the combination of Rowe in view of Johnson and Broussard et al. teaches the system of claim 3. 
Yet, Rowe or the combination of Rowe in view of Johnson and Broussard et al. does not teach, however, in the same field of endeavor, i.e., order fulfillment, Tian teaches wherein the computing device is configured to determine a current total item amount based on the at least one specification of the first item and the at least one specification of the second item when the second item is assigned to the first container (Tian, Figure 3: steps 300 thru 320 and 340 and Figure: 6C “item identifier” 620a and 620b and “item quantity” 630a and 630b; and Col. 9: lines 27 thru 33, Col. 11: lines 11 thru 21). Wherein, Tian teaches determining a target container (first container) for an item package comprising multiple items, i.e., a first item with an item identifier 620a and an item quantity 620b and a second item with an item identifier 620b and an item quantity 620b (assigning the first and second item to a first container based on item specifications). Id. Tian further teaches an item count threshold that counts the number of items by item identifiers and quantity (total item amount based on at least specification) to determine if an order needs to be split. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to determine the number of items in an order assigned to a target container by counting the quantities or item identifiers, modifying the combination of Rowe, Johnson, and Broussard et al. to that of Tian, for analyzing the number of items against a threshold to determine the minimum and maximum capacity of a box to prevent Tian, Col. 1: lines 19 thru 53). 

As per claims 5 and 17, the claims share analogous limitations and are rejected under the analysis presented herein for claim 5. For claim 5, the combination of Rowe, Johnson, Broussard et al., and Tian teach the system of claim 4. Rowe further teaches, wherein the computing device is configured to: 
determine whether a third item of the plurality of items may be assigned to the first container based at least partially on…the at least one specification of the third item, and the at least one specification for the first container (Rowe, Figure 5: step 512; and Col. 9: line 63 thru Col. 10: line 24). Wherein, Rowe teaches an iterative process of determining if a subsequent item (third item) can be assigned to a container containing other item(s) based on a weight and/or volume of the subsequent item and a weight constraint and/or remaining volume of the container. Id.
Yet, Rowe or the combination of Rowe and Johnson does not teach, however, Tian further teaches determine whether a third item of the plurality of items may be assigned to the first container based at least partially on the current total item amount (Tian, Figure 3: step 300 and 310; and Col. 11: lines 11 thru 21). Wherein, Tian teaches an iterative shipment splitting process using a number of items threshold to determine when an order needs to be split. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the number of items in an order to determine when an order needs to be split, modifying the combination of Rowe in view of  Johnson and Broussard et al. to that of Tian
As per claim 7, the combination of Rowe in view of Johnson and Broussard et al.  teaches the system of claim 6. Rowe further teaches wherein the second container is a container to which at least one item has previously been assigned (Rowe, Figure 5: steps 510 thru 518). Wherein, Rowe teaches an iterative process to generate a new logical container (second container) based on a subsequent item not fitting into a previously generated logical container (first container) and assigning the subsequent item to the new logical container. Id. Accordingly, the new logical container (second container) contains the subsequent item., and wherein assigning the second item of the plurality of items to the second container comprises:
determining that a combination…the at least one specification of the second item does not exceed the at least one specification for the second container (Rowe, Figure 5: step 512 thru 516; and Col. 9: line 63 thru Col. 10: line 24). Wherein, Rowe teaches an iterative process of determining if a subsequent item (second item) can be assigned to the next logical container (second container), containing other item(s), based on a weight and/or volume (a combination) of the subsequent item and a weight constraint and/or remaining volume of the next logical container. Id.
	Yet, Rowe or the combination of Rowe in view of Johnson and Broussard et al. does not teach, however, Tian further teaches assigning the second item of the plurality of items to the second container comprises: determining…a current total item amount for the second container does not exceed the at least one specification for the second container (Tian, Figure 3: steps 300 thru 340; and Col. 11: lines 11 thru 25). Wherein, Tian teaches an iterative shipment splitting process using a number of items threshold to determine when an order needs to be split to be placed in a target container. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the number of items in an order to Rowe in view of Johnson and Broussard et al. to that of Tian, for providing a threshold to determine the minimum and maximum capacity of a box to prevent under-filling and over-filling each box which creates shipping waste and/or damaged items. (Tian, Col. 1: lines 19 thru 53). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Monteleone et al. (US PG Pub. 2002/0046130 A1) discloses a method and apparatus for communicating order entries in a network environment;
2)  Wier (US Patent No. 11,157,331 B1) discloses systems and method for multiuser data concurrency and data object assignment;
3)  Bain et al. (CA 2105242 C) discloses a label generating and data tracking system for processing purchase orders; and  
4)  Hatlevik, Kurt, “Shipping Container Labeling Guide, October 8, 2012; Dynamics 365 Blog; kurthatlevik.com, 24 pages. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                    

/SHANNON S CAMPBELL/            Supervisory Patent Examiner, Art Unit 3628